Citation Nr: 0033079	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for allergic rhinitis. 

2. Entitlement to assignment of a higher disability 
evaluation for dysthymia, currently evaluated as 30 percent 
disabling.

3. Entitlement to assignment of a higher disability 
evaluation for status post anterior cruciate ligament 
reconstruction, left knee, currently evaluated as 10 percent 
disabling. 

4. Entitlement to assignment of a higher (compensable) 
disability rating for a scar, residual of nevi on the back.
 
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. Helinski, Counsel

INTRODUCTION

The veteran had active military service from May 1982 to 
April 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Allergic rhinitis developed during the veteran's active 
service.

3.  The veteran's dysthymia is currently productive of 
depression, including a depressed and sad mood, as well as 
difficulty sleeping and feelings of anxiety, although the 
veteran is generally functioning satisfactorily.

4.  The veteran's status post anterior cruciate ligament 
reconstruction, left knee, is currently productive of some 
limited flexion, complaints of pain and discomfort, limping 
during flareups, and some crepitus on passive motion.  

5.  The veteran's scar, residual of nevi on the back, is 
currently asymptomatic.



CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 1991); 38 C.F.R. § 3.304(b) 
(2000). 

2.  The criteria for an evaluation in excess of 30 percent 
for dysthymia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2000)

3.  The criteria for an evaluation of 20 percent for status 
post anterior cruciate ligament reconstruction, left knee, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).

4.  The criteria for a compensable evaluation for a scar, 
residual of nevi on the back, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection for Allergic Rhinitis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (1998).

The veteran's service medical records reveal that, at an 
examination for enlistment in September 1981, his nose, 
mouth, throat, and sinuses were evaluated as normal.  He was 
not noted to have allergic rhinitis at that time.  He is thus 
entitled to the presumption of soundness, in connection with 
his claim for service connection for allergic rhinitis.

His service medical records further reveal that on at least 2 
occasions while he was on active duty, in March 1988 and June 
1990, allergic rhinitis was diagnosed and the veteran was 
provided with medication for treatment of allergic rhinitis.  
In addition, a medical board proceeding in October 1996 found 
that allergic rhinitis did not exist prior to the veteran's 
service and was incurred while he was entitled to basic pay.

At a VA general medical examination in May 1997, diagnoses 
included longstanding history of allergic rhinitis.

The Board finds that all of the elements necessary to 
establish service connection for allergic rhinitis have been 
presented in this case, and entitlement to that benefit will 
be granted.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. 
§ 3.304.


II. Claims for Increased Ratings

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute, with regard to 
the veteran's increased rating claims. All relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded VA examinations to assist 
in rating his service connected disabilities.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
rendered appropriate diagnoses. For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and the Board will proceed to consider 
the claims on the merits. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The Board notes that the veteran has expressed disagreement 
with the original assignment of disability ratings following 
awards of service connection, and as such, the severity of 
the disabilities is to be considered during the entire period 
from the initial assignment of a disability ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  

A.  Dysthymia.

A review of the record reveals that in a September 1997 
rating decision, the veteran was awarded service connection 
for dysthymia, and a noncompensable rating was assigned from 
April 1997.  The veteran disagreed with the rating assigned, 
and initiated this appeal.  In a July 2000 rating decision, 
the RO increased the rating for dysthymia to 30 percent, 
effective from April 1997.  Although the veteran was granted 
an increased rating, his appeal was not abrogated because he 
was not granted the maximum benefit allowable under the 
rating schedule.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

38 C.F.R. § 4.130, Diagnostic Code 9433 provides that a 30 
percent evaluation is warranted for dysthymia when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  

At a June 1997 VA psychiatric examination, the veteran stated 
that, during service, he was moved and transferred often, 
which caused a strain on his marriage, and ultimately 
contributed to a divorce.  The veteran was appropriately 
dressed and groomed, and he maintained good eye contact.  He 
appeared relaxed, and his affect was appropriate.  His mood 
was sad, but he was cooperative, and there was no abnormal 
thought process.  He was oriented, and his insight and 
judgment were good.  The diagnosis was dysthymia, mild to 
moderate, recurrent, and a Global Assessment of Functioning 
(GAF) score of 70/60 was assigned.  In summary, the examiner 
reported that the veteran's symptoms began after he was 
divorced, and that his depression was directly caused by his 
separation and subsequent divorce from his family.

At a January 2000 VA psychiatric examination, the veteran 
continued to attribute his divorce and depression to Army 
assignments which separated him from his family.  He 
indicated that he was currently depressed.  He stated that he 
worried about his children, who lived in another state, and 
he complained of difficulty sleeping, with constant worry and 
decreased motivation.  On mental status examination, the 
veteran was appropriately dressed and groomed; there were no 
abnormal movements and he maintained good eye contact.  The 
veteran's affect was mildly anxious, and his mood was 
depressed.  He was oriented to name, place, date, and to the 
present situation, with adequate recall or past and recent 
memories.  His thought process was clear and coherent with 
organized thought processes.  His insight and judgment were 
intact, and he denied any abnormal impulse, or suicidal or 
homicidal ideation.  The diagnosis was dysthymia, mild to 
moderate, recurrent.  A GAF score of 65 was assigned.  

The examiner commented that the veteran appeared to continue 
to experience episodic vegetative symptomatologies as a 
result of his ongoing impression, which had not been treated 
recently.  He was not taking any medication, and his 
depression was under control without any medication.  He 
continued to have a lack of sleep and adequate energy.  The 
examiner stated that the major stressor for his depressive 
symptoms was the separation from his biological children.  
The examiner also stated that there did not appear to be any 
existing moderate to severe depressive symptomatologies that 
would affect the veteran's daily activities and current 
lifestyle, and the veteran's depression was not serious 
enough to require any treatment.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the currently assigned 30 percent rating for 
dysthymia is appropriate, and the preponderance of the 
evidence is against a rating in excess of 30 percent at this 
time.  In that regard, the primary symptom reflected in the 
evidence of record is mild depression, including a depressed 
and sad mood.  Additionally, the more recent VA examination 
report reflects that the veteran complained of difficulty 
sleeping, and felt anxious and worried about his children.  
He also reported decreased motivation.  The Board finds the 
foregoing symptoms to warrant no more than a 30 percent 
rating under the General Rating Formula for Mental Disorders.  
The evidence of record indicates that despite the foregoing 
symptoms, the veteran was generally functioning 
satisfactorily.  He had normal conversation, normal thought 
process, and adequate memory.  There was no evidence of panic 
attacks, impaired judgment, abnormal speech process, memory 
loss, or other symptoms that would support a higher rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9433.  

Moreover, the Board notes that the veteran's most recent GAF 
score of record was 65, which denotes mild symptomatology, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Additionally, 
in the January 2000 VA examination report, the examiner noted 
that the veteran's symptoms were not so severe such that they 
adversely affected his daily activities, and that his 
depression was not serious enough to require any treatment.  
In sum, the Board finds that the current 30 percent rating is 
proper, and the evidence does not support assignment of a 
higher rating either at the time of the initial grant of 
service connection, effective April 1997, or at the present 
time.  

B.  Status Post Anterior Cruciate Ligament Reconstruction, 
Left Knee.

In a September 1997 rating decision, the veteran was awarded 
service connection for status post anterior cruciate ligament 
reconstruction of the left knee, with arthritis, and a 10 
percent rating was assigned from April 1997.  That decision 
was based on evidence that included the veteran's service 
medical records, which revealed that the veteran sustained a 
left knee injury in April 1989, and in July 1993 he underwent 
surgery to reconstruct the ligament.  The veteran disagreed 
with the 10 percent rating, and initiated this appeal.  

A review of the post-service medical evidence reveals that in 
a May 1997 VA joints examination, the veteran reported that 
he had originally injured his left knee in March 1989, while 
playing basketball in service.  He was taken to the base 
hospital, where he underwent "scoping."  Approximately six 
months later, he was noted to have a torn medial meniscus and 
damaged anterior cruciate ligament.  In February 1990, he was 
"rescoped," and the tear to the medial meniscus was 
repaired.  The veteran underwent physical therapy, but 
continued to have problems with his knee.  In June 1993, he 
underwent an anterior cruciate ligament repair and 
reconstruction, followed by additional physical therapy.  In 
1995, his knee was again "rescoped."  The veteran reported 
that despite all the surgeries, he has continued to have 
problems with his knee.  The joints examination report 
references the general medical examination for physical 
examination results.

According to the findings in a May 1997 VA general medical 
examination report, the veteran complained of swelling and 
locking in his left knee, particularly after prolonged 
standing.  The veteran stated that he was restricted in his 
activities due to his left knee disability.  Examination 
revealed normal range of motion in the left knee, with 
extension to zero degrees, and flexion to 100 degrees.  There 
was no effusion, and minimal crepitus was noted upon passive 
range of motion.  There was no instability of the joint.  A 
May 1997 VA X-ray report contains an impression of 
postoperative changes of an old anterior cruciate ligament 
repair, as well as degenerative joint disease of the medial 
and patellofemoral compartments of the left knee.  

In November 1999, the veteran underwent an additional VA 
joints examination.  The veteran indicated that his symptoms 
included pain, swelling, locking, and also a grinding 
sensation in his left knee.  Occasionally, he detected a 
popping sensation when walking.  At present, his treatment 
included at-home physical therapy.  He indicated that he had 
a flare-up of the knee approximately every four days, which 
would last for three to four hours.  He indicated that his 
knee was aggravated by walking, climbing, and twisting of the 
leg.  Alleviating factors were elevation and ice, as well as 
Motrin.  The veteran stated that when he had a flare-up, he 
would lose half his range of motion.  He was not using a 
cane, braces, or crutches.  He indicated that his knee 
disability prevented him from doing many activities, such as 
squatting and crawling, and other activities were more 
difficult.  At times, he limped due to pain; otherwise, his 
gait was normal.  Physical examination revealed two scars 
over the left knee.  The collateral ligaments appeared 
strong.  There was no evidence of a drawer sign, and range of 
motion was from zero degrees to 110 degrees.  The diagnosis 
was status post tear left medial meniscus; status post 
disruption anterior cruciate ligament, left knee; status post 
medial meniscectomy left knee; and status post anterior 
cruciate ligament reconstruction left knee.  

A November 1999 VA X-ray report revealed postsurgical changes 
consistent with prior ACL repair.  There was very mild 
narrowing of the medial compartment, unchanged from prior x-
ray done in May 1997.  There was no evidence of acute 
fracture, dislocation, or joint effusion. 

The RO assigned a 10 percent rating for the veteran's 
chondromalacia patella, left knee, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  That Diagnostic Code pertains to other 
impairment of the knee, with recurrent subluxation or lateral 
instability.  Because neither recurrent subluxation or 
lateral instability of the veteran's left knee have been 
reported by examining physicians, the Board finds that the 
veteran's left knee disability should be rated under other 
provisions of the rating schedule. 

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis, provides that arthritis, established 
by X-ray findings, shall be rated on limitation of motion of 
the joint under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 provides that a 10 percent 
evaluation requires that flexion of a leg be limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 provides 
that a 10 percent evaluation requires that extension of a leg 
be limited to 10 degrees.  As the veteran's range of motion 
of the left knee at the most recent VA examination was from 
zero degrees to 110 degrees, it can be seen that application 
of Diagnostic Codes 5003, 5260, and 5261 does not result in a 
compensable evaluation for the veteran's left knee 
disability.  However, a regulation provides that, with any 
form of arthritis, painful motion is an important factor of 
disability, and it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2000).  
Therefore, the currently assigned 10 percent rating is 
justified by application of the cited regulation.

The question arises whether there is any basis in law for an 
evaluation in excess of 10 percent for the veteran's left 
knee disability at this time.  The Board notes that a recent 
examination report of record reflects that, during flare-ups, 
the veteran limps due to the pain in his left knee.  When 
evaluating disabilities of the musculoskeletal system, 
consideration should also be given to functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, or weakness, which results in additional disability 
beyond that reflected on range of motion measurements.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).
The Board, therefore, concludes that flareups of pain affect 
the functioning of the veteran's left knee to the extent that 
a 20 percent evaluation is warranted and that rating will be 
assigned.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.40, 4.59, 
Diagnostic Codes 5257, 5260, 5261. 


C.  Scar, Residual of Nevil from the Back.

In a September 1997 rating decision, the veteran was awarded 
service connection for scar, status post removal nevi from 
back, and a noncompensable rating was assigned from April 
1997.  That decision was based on evidence that upon service 
separation, the veteran was noted to have small nevi on his 
back, which was removed without complications, and left a 
small scar.  The veteran disagreed with the noncompensable 
rating, and initiated this appeal.  

The veteran's scar disability was rated pursuant to the 
criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 
7804, which provides a 10 percent rating for scars, 
superficial, tender and painful on objective demonstration.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars 
are rated based on limitation of function of the part 
affected.  Moreover, the Board notes that a 10 percent rating 
may be assigned under 38 C.F.R. § 4.118, Diagnostic Code 
7803, for scars, superficial, poorly nourished, with repeated 
ulceration.  

A review of the post-service medical evidence reveals that in 
a May 1997 VA general medical examination report, the 
examiner stated that there was no significant scarring on the 
right upper back, where the veteran had had the benign nevus 
removed.  The examiner further indicated that it was 
virtually impossible to detect where the nevus had been 
removed.  There is no other medical evidence of record 
regarding the veteran's scar on his back.

In light of the medical evidence of record, the Board finds 
that the veteran's scar, status post removal nevi from back, 
is properly rated as noncompensable, and the preponderance of 
the evidence is against assignment of a compensable rating.  
The medical evidence indicates that the veteran's scar is 
barely detectable.  There is no evidence, nor does the 
veteran contend otherwise, that the scar is tender, painful, 
poorly nourished, or somehow affects the function of the 
back, such that a compensable rating would be warranted under 
the diagnostic code provisions cited above, for rating scars.  
In short, the noncompensable rating is appropriate, and 
entitlement to a higher rating is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, diagnostic Codes 7803, 
7804, 7805.

As the preponderance of the evidence is against the veteran's 
claims for which the benefits sought have not been granted, 
the benefit of the doubt doctrine does not apply on those 
issues.  38 U.S.C.A. § 5107(b) (West 1991). 
  

III.  Conclusion.

In reaching this decision, the Board has considered the 
complete history of the veteran's disabilities currently on 
appeal, as well as the current clinical manifestations of 
these disabilities and their effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Should the 
veteran's disabilities increase in severity he may be 
entitled to a higher evaluation; however, at present, there 
is no basis for higher evaluations than those assigned by the 
RO and the Board.  Further, the regular schedular standards 
appear sufficient for evaluation of the veteran's 
disabilities on appeal, in that loss of working time is 
contemplated in the assigned ratings.  See 38 C.F.R. § 4.1.  
There is no evidence that the veteran's disabilities on 
appeal have caused interference with employment beyond that 
already contemplated in the assigned ratings, or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is impracticable.  Thus, 
consideration of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


IV.  Miscellaneous Contentions.

The Board notes that in addition to the issues addressed 
above, in several statements of record, the veteran's 
representative has expressed dissatisfaction with medical 
examinations of record.  He has also requested medical 
advisory opinions and/or independent medical opinions.  
However, as explained below, these contentions are without 
merit.

In regard to the veteran's request for an independent medical 
opinion, the Board notes that 38 C.F.R. § 3.328 provides that 
a determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction.   The assertion of 
inadequacy of a VA examination is not a basis for an 
independent medical opinion.  The law provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not VA 
employees. 38 C.F.R. § 3.328.  Further, approval shall be 
granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In the present case, there is no evidence to support a 
finding that the issues in this appeal are of such complexity 
as to warrant an independent medical opinion.  Moreover, 
neither the veteran nor his representative has alleged in 
what manner the evidence is of such medical complexity or 
controversy so as to warrant such an opinion. 

With regard to the adequacy of the VA examination reports of 
record, the Board has noted that the examination reports 
reflect that the VA examiners recorded the veteran's past 
medical history and current complaints, conducted physical 
examinations, and offered assessments of the veteran's 
disorders.  As such, the Board has found that the 
examinations of record are adequate for evaluating the 
veteran's claims on appeal.  


ORDER

Service connection for allergic rhinitis is granted.

An evaluation in excess of 30 percent for dysthymia is 
denied.

An evaluation of 20 percent for status post anterior cruciate 
ligament reconstruction, left knee, is granted, subject to 
governing regulations concerning payment of monetary awards.

A compensable evaluation for a scar, residual of nevi on the 
back, is denied.  



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



